DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szymanski (US 2005/0257973).
Szymanski discloses and shows a working machine joystick assembly for controlling a working machine of the type having a body (1), a working arm (3) attached to the body, a working implement (4) attached to a distal end of the working arm, and a drive arrangement (not shown) for propelling the working machine, the joystick assembly comprising: 
a controller (20; see Abstract, para. 0008) configured and arranged to control a plurality of functions of a working machine; 
a first electronic joystick (12) in communication with the controller; and 
a plurality of actuators (not shown) in communication with the controller, each actuator configured to actuate a function associated with a working arm of a working machine; 
wherein the first electronic joystick comprises four axes of movement, and wherein the first electronic joystick is configured to transmit electronic signals to the controller in response to being displaced along an axis from a neutral position (Figs. 2-3, para. 0028); 
wherein the controller is configured to receive the electronic signals from the first electronic joystick, and to transmit an electrical signal to one or more of the plurality of actuators to actuate said actuators (para. 0008); and 
wherein the joystick assembly is configured such that the controller actuates a different actuator for controlling a different function associated with the working arm, dependent upon the axis of displacement of the first electronic joystick (para. 0031), 
wherein displacement of the first electronic joystick in the x-axis, y-axis and z-axis from a neutral position directly controls movement of the working implement in three-dimensional space with respect to the body of a working machine to provide a direction correlation between displacement of the first joystick and movement of the working implement in three-dimensional space (paras. 0030-0035).
Regarding claim 16, displacement of the first electronic joystick in a first tilt axis actuates curling and dumping of the working implement (para. 0031).
Regarding claim 20, the first electronic joystick comprises six axes of movement (para. 0028), and wherein the joystick is configured such that the controller actuates one or more of the actuators upon displacement of the first electronic joystick along each axis of movement.  
Regarding claim 21, Szymanski discloses and shows a working machine comprising:
a body (1);
 a drive arrangement (not shown) for propelling the working machine; 
a working arm (3) connected to the body; 
a working implement (4) connected to a distal end of the working arm; and 
a working machine joystick assembly (5) comprising: 
a controller (20) configured and arranged to control a plurality of functions of a working machine; 
a first electronic joystick (12) in communication with the controller; and 
a plurality of actuators (not shown) in communication with the controller, each actuator configured to actuate a function associated with a working arm of a working machine; 
wherein the first electronic joystick comprises five axes of movement selected from an x- axis (side to side), a y-axis (front to back), a z-axis (up and down), a twist axis (rotational), and two tilt axes, the first electronic joystick configured to transmit electronic signals to the controller in response to being displaced along an axis from a neutral position (see Fig. 2); 
wherein the controller is configured to receive the electronic signals from the first electronic joystick, and to transmit an electrical signal to one or more of the plurality of actuators to actuate said actuators; 
wherein the joystick assembly is configured such that the controller actuates a different actuator for controlling a different function associated with the working arm, dependent upon the axis of displacement of the first electronic joystick. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Dolan (US 9,650,759) in view of Szymanski (US 2005/0257973).
Regarding claim 12, Dolan discloses a working machine comprising: 
a body (not shown, Dolan describes hydraulic machines to include excavators); 
a drive arrangement for propelling the working machine, where the body is rotatable with respect to the drive arrangement (col. 5:7-12 describes tracks and slewing as features of the hydraulic machine); 
a working arm connected to the body (col. 5:8); 
a working implement connected to a distal end of the working arm (col. 5:11-12); and 
a working machine joystick assembly (Fig. 4, item 11) comprising: 
a controller (Fig. 1, item 10) configured and arranged to control a plurality of functions of a working machine; 
a first electronic joystick (Fig. 4, left joystick) in communication with the controller; and 
a plurality of actuators (shuttle and spool valves, for example) in communication with the controller, each actuator configured to actuate a function associated with a working arm of a working machine; 
wherein the first electronic joystick comprises movement selected from a twist axis (rotational), and a first tilt axis and a second tilt axis (see Fig. 4), the first electronic joystick configured to transmit electronic signals to the controller in response to being displaced along an axis of displacement from a neutral position; 
wherein the controller is configured to receive the electronic signals from the first electronic joystick, and to transmit an electrical signal to one or more of the plurality of actuators to actuate said actuators; 
wherein the joystick assembly is configured such that the controller actuates a different actuator for controlling a different function associated with the working arm, dependent upon the axis of displacement of the first electronic joystick (see Fig. 4, left joystick), and 
wherein rotational movement of the first electronic joystick controls slewing of the body about a vertical axis with respect to the drive arrangement (left joystick rotating about a y axis).
Dolan gives options of input devices to include joysticks, toggles, thumb controls and/or buttons.  Dolan does not describe the joysticks as having movement in multiple axes to include an x-axis, a y-axis, a z-axis.  Szymanski teaches a working machine with a joystick assembly having four axes of movement selected from an x-axis, a y-axis, a z-axis, a twist axis, a first tilt axis and a second tilt axis.  Such degrees of freedom would simplify the Dolan joystick assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dolan joystick assembly to have four axes of movement selected from an x-axis, a y-axis, a z-axis, a twist axis, a first tilt axis and a second tilt axis to simplify the joystick assembly similar to that of Szymanski.
Regarding claim 2, the controller actuates one or more of the actuators upon displacement of the first electronic joystick along each axis of movement (Dolan, col. 5:13-17).
Regarding claim 3, the first electronic joystick comprises comprises six axes of movement (Symanski, Fig. 2, para 0028).
Regarding claim 4, the functions associated with the working arm comprise one or more of: pivoting of a working arm with respect to a working machine body; pivoting of a boom of a working arm with respect to a body of a working machine; pivoting of a dipper of a working arm with respect to a boom of a working arm; slewing of a working arm with respect to a body of a working machine; lateral movement of a working arm with respect to a body of a working machine; crowding of a working implement; curling/ dumping movement of a working implement; and/or slewing of a body of a working machine with respect to a drive arrangement (Dolan, Fig. 4).
Regarding claim 6, displacement of the first electronic joystick in the x-axis, y-axis and z-axis from a neutral position directly controls movement of the working implement in three-dimensional space with respect to the body of a working machine (Symanski).
Regarding claim 10, Dolan shows a second electronic joystick in communication with the controller, wherein the second electronic joystick is configured to transmit electronic signals to the controller in response to the second electronic joystick being displaced along an axis from a neutral joystick position, further wherein the controller is configured to receive the electronic signals from the second electronic joystick and to transmit an electrical signal to one or more of the plurality of actuators associated with the drive arrangement of a working machine.
Regarding claim 14, Dolan discloses and shows a working machine joystick assembly for controlling a working machine of the type having a body (not shown, Dolan describes hydraulic machines to include excavators), a working arm attached to the body (col. 5:8), a working implement (col. 5:11-12) attached to a distal end of the working arm, and a drive arrangement (col. 5:7-12 describes tracks and slewing as features of the hydraulic machine) for propelling the working machine, the joystick assembly comprising: 
a controller (Fig. 1, item 10) configured and arranged to control a plurality of functions of a working machine; 
a first electronic joystick (Fig. 4, left joystick) in communication with the controller; and 
a plurality of actuators (shuttle and spool valves, for example) in communication with the controller, each actuator configured to actuate a function associated with a working arm of a working machine; 
wherein the first electronic joystick comprises three axes of movement, and wherein the first electronic joystick is configured to transmit electronic signals to the controller in response to being displaced along an axis from a neutral position; 
wherein the controller is configured to receive the electronic signals from the first electronic joystick, and to transmit an electrical signal to one or more of the plurality of actuators to actuate said actuators; and 
wherein the joystick assembly is configured such that the controller actuates a different actuator for controlling a different function associated with the working arm, dependent upon the axis of displacement of the first electronic joystick, 
wherein displacement of the first electronic joystick in the x-axis, y-axis and z-axis from a neutral position directly controls movement of the working implement in three-dimensional space with respect to the body of a working machine to provide a direction correlation between displacement of the first joystick and movement of the working implement in three-dimensional space.
The Dolan joystick does not have four axes of movement.  Szymanski teaches a working machine with a joystick assembly having four axes of movement selected from an x-axis, a y-axis, a z-axis, a twist axis, a first tilt axis and a second tilt axis.  Such degrees of freedom would simplify the Dolan joystick assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dolan joystick assembly to have four axes of movement selected from an x-axis, a y-axis, a z-axis, a twist axis, a first tilt axis and a second tilt axis to simplify the joystick assembly similar to that of Szymanski.
Regarding claim 15, Dolan describes an excavator having slewing capabilities, wherein the body is configured to rotate with respect to the drive arrangement, and wherein rotational movement of the first electronic joystick (about a y axis) controls slewing of the body about a vertical axis with respect to the drive arrangement.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Dolan (US 9,650,759) in view of Szymanski (US 2005/0257973) and further in view of Pinther et al. (US 2016/0032564).
Regarding claim 8, Dolan shows a second joystick where displacement of that second joystick in a tilt axis actuates curling and dumping of the working implement.  
Pinther teaches a work machine where “additional functionality may be programmed for the left and/or right joysticks” (para. [0060]) where one of ordinary skill, knowledge and sense (enough to design, manufacture and use controls) would have easily recognized that it would be desirous to program and/or reprogram the input of the joystick or input device to a certain function to suit operator preferences.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Dolan/ Szymanski joystick assembly to where the functionality of the joystick (e.g., tilting) may be programmed for a certain action (curling and dumping) as taught by Pinther to suit operator preferences.
Regarding claim 11, Dolan does not specify specific use of the input devices, while Szymanski does.  Szymanski, however does not teach the joystick assembly wherein a displacement of the second electronic joystick in the x-axis actuates steering of the working machine, and wherein displacement of the second electronic joystick in the y-axis actuates the drive arrangement to propel the working machine.
Pinther teaches a work machine where “additional functionality may be programmed for the left and/or right joysticks” (para. [0060]) where one of ordinary skill, knowledge and sense (enough to design, manufacture and use controls) would have easily recognized that it would be desirous to program and/or reprogram the input of the joystick or input device to a certain function to suit operator preferences.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Dolan/ Szymanski joystick assembly to where the functionality of the joystick (e.g., lateral displacement) may be programmed for a certain function (e.g., steering) as taught by Pinther to suit operator preferences.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Dolan (US 9,650,759) in view of Szymanski (US 2005/0257973) and further in view of Lombardi (US 6,129,155).
Neither Dolan nor Szymanski describes a joystick assembly where a displacement of the first electronic joystick from the neutral position is directly proportional to the rate of movement of the working arm.  Lombardi teaches such at col 5:52-65 which ensures “greater control” of the implement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szymanski joystick assembly to where a displacement of the first electronic joystick from the neutral position is directly proportional to the rate of movement of the working arm so as to ensure greater control of the implement.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Szymanski as applied to claim 14 in view of Lombardi (US 6,129,155).
Szymanski does not describe a joystick assembly where a displacement of the first electronic joystick from the neutral position is directly proportional to the rate of movement of the working arm.  Lombardi teaches such at col 5:52-65 which ensures “greater control” of the implement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szymanski joystick assembly to where a displacement of the first electronic joystick from the neutral position is directly proportional to the rate of movement of the working arm so as to ensure greater control of the implement.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Szymanski as applied to claim 14 in view of Ufheil (US 6,542,789).
Regarding claim 18, Szymanski does not specify a second electronic joystick.  Ufheil teaches a work machine having a first and second electronic joystick in communication with the controller, wherein the second electronic joystick is configured to transmit electronic signals to the controller in response to the second electronic joystick being displaced along an axis from a neutral joystick position, further wherein the controller is configured to receive the electronic signals from the second electronic joystick and to transmit an electrical signal to one or more of the plurality of actuators associated with the drive arrangement of a working machine, a second joystick being necessary depending on the work machine and operations required to operate said work machine, the operations requiring further input devices (col. 3:61 – col. 4:11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Szymanski work machine with a second joystick so as to be able to operate more functions.
Regarding claim 19, Ufheil discloses a joystick assembly wherein displacement of the second electronic joystick in the x-axis actuates steering of the working machine (provided the x-axis runs left and right of the work machine), and wherein displacement of the second electronic joystick in the y-axis actuates the drive arrangement to propel the working machine (provided the x-axis runs forward and aft of the work machine, col. 6:44-51).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658